Citation Nr: 0801685	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lipoma, left side of 
the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and March 1975 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any lipoma on the left 
side of the neck.

2.  The veteran is currently diagnosed with a lipoma on the 
left side of the neck.

3.  The veteran's lipoma on the left side of the neck is not 
shown to be related to his military service.


CONCLUSION OF LAW

The veteran's lipoma on the left side of the neck was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Service Connection for Lipoma, Left Side of 
the Neck

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a lipoma on the left 
side of the neck and contends that it is related to a lesion 
on his hard palette discovered in service in June 1988 or 
related to his service connected allergic rhinitis.

The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of a lipoma or any other 
disorder of the left side of the neck.  Service medical 
records do show that the veteran was treated for an 
irregular, hard lump on the roof of the mouth in June 1988.  
The veteran's separation examination did not note any skin or 
neck condition.  The veteran is not service-connected for the 
lesion on the roof of his mouth.

There is no evidence of record of a lipoma of the left side 
of the neck between separation from service and April 1999.  
In April 1999 a VA outpatient note indicated that the veteran 
had a swollen gland on the left side of the neck.  A follow 
up visit in July 1999 described the mass as level one, 
mobile, soft, and nonfluctuant.  Again, in November 1999 the 
veteran was treated for his left neck mass.  The mass was 
described as being soft and no change was noted from the July 
1999 outpatient visit except for a slight hardening which was 
noted in December 2005.  The records reveal that the mass was 
tracked and outpatient notes dated from November 1999 to June 
2006 were produced noting the lipoma's stability.

Samples of the neck mass were taken in April 1999, July 2000, 
December 2004, and December 2005 that revealed that the mass 
was benign and diagnosed the mass as a lipoma.  Computed 
Tomography (CT) scans of the veteran's neck were taken in 
April 1999 and January 2000.  The CT scan reports identified 
the minor abnormality of a lipoma of the left side of the 
neck.  A Magnetic Resonance Imaging (MRI) report dated June 
2001 also diagnosed the veteran's left neck mass as a 
subcutaneous lipoma.  There is no evidence of record 
associating the veteran's lipoma with service or to a 
service-connected disability.

Post-service VA treatment records demonstrate that the 
veteran has a current lipoma on the left side of the neck.  
However, the veteran's claim ultimately fails pursuant to 
Hickson because there is no evidence of in-service incurrence 
of a lipoma on the left side of the neck and no medical 
evidence of a nexus between service and the present disorder.  
The weight of competent, probative evidence establishes that 
a lipoma on the left side of the neck was not present during 
the veteran's military service and was not discovered until 
April 1999.  In addition, none of the VA outpatient treatment 
notes tracking the veteran's lipoma of the left side of the 
neck from April 1999 to June 2006 associate the lipoma to the 
veteran's service.  Accordingly, the Board finds that the 
veteran's lipoma on the left side of the neck was not 
incurred in or aggravated by service and, therefore, service 
connection is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on August 2002 that was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  While the letter 
did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board observes that VA has associated with the claims folder 
the veteran's service medical records and all relevant post-
service records of VA and private care that have been 
identified or indicated by the veteran.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while there is a current diagnosis of a lipoma 
on the left side of the neck, there is no competent evidence 
establishing any event, injury, or disease in service 
regarding the veteran's neck, and no indication that the 
veteran's lipoma on the left side of the neck may be 
associated with the veteran's service or with a service-
connected disability.  Therefore, the Board finds that remand 
for a VA medical examination is not warranted.

In light of the above, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.


ORDER

Entitlement to service connection for a lipoma, left side of 
the neck, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


